DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2021 and 06/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 14 is objected to because of the following informality:
Claim 14 recites “automatically controlling the first following vehicle i so that the first following vehicle follows…”. This should probably recite “automatically controlling the first following vehicle so that the first following vehicle follows”, thus removing the “i” between “vehicle” and “so”.
Claim 15 is objected to on the basis of its dependency to the objected independent claim 14. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “coupling unit that is configured to” in at least claim 1
(2) “safety system that is configured to” in at least claim 6
(3) “impact protection element… that is configured to” in at least claim 6
(4) “trigger element that is configured to” in at least claim 6
(5) “trigger unit is configured to” in at least claim 8
(6) “mechanical connecting element that is configured to” in at least claim 11
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
(1) Page 11, “the first coupling unit comprises an environmental sensor system that is configured to generate at least one sensor signal that represents an area between the first lead vehicle and the first following vehicle”. i.e., camera, ultrasonic sensor, radar, or laser distance sensor (Spec. ¶ 69); page 13-14 “the first coupling unit comprises a mechanical connecting element that is configured to connect the first lead vehicle to the first following vehicle in order to couple the first lead vehicle and the first following vehicle to each other”. However, a “mechanical connecting element” itself is not a specific structure; A force sensor (Spec. ¶ 58). 
(2) Pages 19-20, “The safety systems 8a, 8b may for example be designed as airbag systems, wherein corresponding inflatable cushions are filled with gas when an acceleration sensor or another triggering unit of the corresponding vehicle 2a detects the presence of an accident, or a high probability of the presence of an accident”
(3) Page 11 “the impact protection element comprises an inflatable cushion” 
(4) There is no corresponding structure provided in the specification for a “trigger element”.
(5) There is no corresponding structure provided in the specification for a “trigger unit”.
(6) There is no corresponding structure provided in the specification for a “mechanical connecting element”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 11-12, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6-8, 11-12, 16-18, and 20 are rejected for the following reasons: Claims 6 and 16-19 recite “trigger element”; claims 8 and 20 recite “trigger unit”; and claims 11-12 recite “mechanical connecting element”. With respect to 6-8, 11-12, 16-18, and 20 there is no corresponding structure provided in the specification for “trigger element”, “trigger unit”, and  “mechanical connecting element”. Claim 7 is rejected on the basis of its dependency on rejected independent claim 6.
 “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 recites “single-axis self-balancing vehicle”. The metes and bounds of what is, and what is not a “single-axis self-balancing vehicle” is unclear in view of the remaining claim language and specification. The specification fails to provide any guidance as to what a “single-axis balancing vehicle” is. For example,  it is unclear what “axis” is referring to, i.e., axis can refer to an axis of motion. Therefore, does this mean that the vehicle can only travel in one direction and is not able to turn? In addition, it is unclear what “self-balancing” is referring to. Does this mean that there is some mechanism of the vehicle that re-balances the vehicle when it begins to tip over in one direction? 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8, 11-13, 16-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in connection with the 112(f) interpretation as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6-8, 11-12, 16-18, and 20 are rejected for the following reasons: Claims 6 and 16-19 recite “trigger element”; claims 8 and 20 recite “trigger unit”; and claims 11-12 recite “mechanical connecting element”. With respect to 6-8, 11-12, 16-18, and 20 there is no corresponding structure provided in the specification for “trigger element”, “trigger unit”, and  “mechanical connecting element”. Claim 7 is rejected on the basis of its dependency on rejected independent claim 6.
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters TechnoloGecchelins Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Claims 4-5, 13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “single-axis self-balancing vehicle”. The metes and bounds of what is, and what is not a “single-axis self-balancing vehicle” is unclear in view of the remaining claim language and specification. The specification fails to provide any guidance as to what a “single-axis balancing vehicle” is. For example,  it is unclear what “axis” is referring to, i.e., axis can refer to an axis of motion. Therefore, does this mean that the vehicle can only travel in one direction and is not able to turn? In addition, it is unclear what “self-balancing” is referring to. Does this mean that there is some mechanism of the vehicle that re-balances the vehicle when it begins to tip over in one direction? 
Claim 4 recites “a third coupling unit”. Claim 1  recites “a first coupling unit” and “a second coupling unit”.  However, claim 3 recites “an additional coupling unit”. Therefore, it is unclear if there are only 3 coupling units, or if the recitation of “additional coupling unit” means there are a different number of coupling units. This is because since claim 3 depends upon claim 1 and recites “an additional coupling unit”, this would indicate that this would be a third coupling unit – since claim 1 recites “a second coupling unit”. However, then claim 4, which is dependent upon claim 3, recites “a third coupling unit” such that it is now unclear the number of coupling units. Therefore, claim 3 is rejected for the recitation of “an additional coupling unit”, and claim 4 is rejected for the recitation of “a third coupling unit”. Claims 4-5 and 18-19 are further rejected on the basis of their dependency to rejected claims.
Claims 1-20 are further rejected for the following reasons: At least claims 1 and 14 recites a “coupling unit”. The metes and bounds of the limitation “coupling unit” are indefinite since it is unclear what structure is being recited. For example, the specification indicates the structure could be a “sensor system” where it is “possible to dispense with mechanical or physical connections” (Spec. ¶ 51) like a camera, radar, ultrasonic sensor or laser distance sensor (Spec. ¶ 69). In this case, it is unclear how the “coupling unit” structure of a camera for example, could be capable of the functional limitation “configured to couple the first following vehicle and the first lead vehicle to each other”, i.e., a camera alone could not connect vehicles or control them to maintain a specific distance from each other; A mechanical coupling element (Spec. ¶ 55). If the structure is or includes a mechanical coupling element, this recitation is not a structure, and would itself be a 112(f) limitation from use of the nonce term “element”. In addition, the specification mentions the coupling unit could be virtual, physical or both (Spec. ¶ 69). In this case, the claim is unclear as to how two separate coupling units could be described as a single “coupling unit”, i.e., in claims 1 and 14. Claims 2-13 and 15-20 are further rejected on the basis of their dependency to rejected independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabau (US20200166953A1)(hereinafter “Sabau”).
With respect to claim 1,
Sabau discloses:
An autonomously guidable vehicle train, wherein: (Sabau ¶8 “platooning vehicles… trains”; Sabau ¶32 “platooning of autonomous vehicles”)
the vehicle train1 comprises a self-driving (Sabau ¶36 “For example, some embodiments provide control techniques for effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic.”) 
first lead vehicle, a first following vehicle, and a second following vehicle; (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
the vehicle train comprises a first coupling unit that is configured to couple the first following vehicle and the first lead vehicle to each other;  (Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A - 120C . These distances may be fixed”; Sabau ¶37 “in order to regulate the spacing between itself and its predecessor in the string , every vehicle ( with the exception of the leader vehicle ) uses two pieces of information from its predecessor . Firstly , the relative distance from itself to its predecessor , which can be measured using an on - board laser ranging sensor and secondly , a low data rate , digital radio signal sent from its predecessor. The wireless signal may include the predecessor's control signal if the current vehicle knows , or is able to identify , the dynamical model of the predecessor vehicle . Various embodiments are capable of dealing with non - homogeneous strings of vehicles and with the case of having non identical controllers for each vehicle in the string.”; Sabau abstract, “every vehicle ( with the exception of the leader vehicle ) uses the relative distance from itself to its prede cessor ( e.g. , as measured using a laser ranging sensor ) and a control signal of the predecessor ( e.g. , received via a wireless link )”)
the vehicle train comprises a second coupling unit that is configured to couple the second following vehicle and the first following vehicle to each other; (Sabau ¶37 “in order to regulate the spacing between itself and its predecessor in the string , every vehicle ( with the exception of the leader vehicle ) uses two pieces of information from its predecessor . Firstly , the relative distance from itself to its predecessor , which can be measured using an on - board laser ranging sensor and secondly , a low data rate , digital radio signal sent from its predecessor”; Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A-120C.”)
the first following vehicle has a first drive system (Sabau ¶¶12-13 “The communications from the predecessor vehicle may include control signals and/or other information ( e.g., vehicle identifiers, vehicle type, acceleration, and the like) from the predecessor vehicle. The controls signals and/or other information may be labeled with time stamps indicating the time of execution and/or transmission... The controller can generate a control action to be implemented by the throttling and braking system to maintain a desired distance behind the predecessor vehicle.”)
and a first controller that is configured to automatically control the first drive system so that the first following vehicle follows the first lead vehicle when the first following vehicle and the first lead vehicle are coupled to each other; (Sabau Fig. 1, 110B depicts a first following vehicle; Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)
and the second following vehicle has a second drive system and a second controller that is configured to automatically control the second drive system so that the second following vehicle follows the first following vehicle when the second following vehicle and the first following vehicle are coupled to each other.  (Sabau Fig. 1, 110C depicts a second following vehicle;  Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)

With respect to claim 3,
wherein the vehicle train comprises at least one additional following vehicle; (Sabau Fig. 1, 110C depicts a third following vehicle;)
the vehicle train comprises an additional coupling unit that is configured to couple the at least one additional following vehicle and the second following vehicle to each other. (Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)

With respect to claim 9,
Sabau discloses:
wherein the first coupling unit comprises an environmental sensor system that is configured to generate at least one sensor signal that represents an area between the first lead vehicle and the first following vehicle; (Sabau ¶10 “determining a distance (e.g., using lidar or radar) between the vehicle and the predecessor vehicle”)
and the first controller is configured to control the first drive system depending on the at least one sensor signal.  (Sabau ¶11 “A control action to maintain a desired distance between the vehicle and the predecessor vehicle can be generated based at least in part on the synchronized distance and control signal”; Sabau ¶13 “The controller can generate a control action to be implemented by the throttling and braking system”; Sabau ¶12 “The throttling and braking system may be capable of accelerating or decelerating the vehicle.”)

With respect to claim 14,
	Sabau discloses:
A method for autonomously driving a vehicle train (Sabau ¶8 “platooning vehicles… trains”; Sabau ¶32 “platooning of autonomous vehicles”)
that comprises a self-driving (Sabau ¶36 “For example, some embodiments provide control techniques for effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic.”)
first lead vehicle, a first following vehicle, and a second following vehicle, (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
comprising: coupling the first following vehicle and the first lead vehicle to each other; ;  (Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A - 120C . These distances may be fixed”; Sabau ¶37 “in order to regulate the spacing between itself and its predecessor in the string , every vehicle ( with the exception of the leader vehicle ) uses two pieces of information from its predecessor . Firstly , the relative distance from itself to its predecessor , which can be measured using an on - board laser ranging sensor and secondly , a low data rate , digital radio signal sent from its predecessor. The wireless signal may include the predecessor's control signal if the current vehicle knows , or is able to identify , the dynamical model of the predecessor vehicle . Various embodiments are capable of dealing with non - homogeneous strings of vehicles and with the case of having non identical controllers for each vehicle in the string.”; Sabau abstract, “every vehicle ( with the exception of the leader vehicle ) uses the relative distance from itself to its prede cessor ( e.g. , as measured using a laser ranging sensor ) and a control signal of the predecessor ( e.g. , received via a wireless link )”)
coupling the second following vehicle and the first following vehicle to each other; (Sabau ¶37 “in order to regulate the spacing between itself and its predecessor in the string , every vehicle ( with the exception of the leader vehicle ) uses two pieces of information from its predecessor . Firstly , the relative distance from itself to its predecessor , which can be measured using an on - board laser ranging sensor and secondly , a low data rate , digital radio signal sent from its predecessor”; Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A-120C.”)
automatically controlling the first following vehicle i so that the first following vehicle follows the first lead vehicle when the first following vehicle and the first lead vehicle are coupled to each other; Sabau ¶¶12-13 “The communications from the predecessor vehicle may include control signals and/or other information ( e.g., vehicle identifiers, vehicle type, acceleration, and the like) from the predecessor vehicle. The controls signals and/or other information may be labeled with time stamps indicating the time of execution and/or transmission... The controller can generate a control action to be implemented by the throttling and braking system to maintain a desired distance behind the predecessor vehicle.”; ; (Sabau Fig. 1, 110B depicts a first following vehicle; Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)
and automatically controlling the second following vehicle so that the second following vehicle follows the first following vehicle when the second following vehicle and the first following vehicle are coupled to each other.  (Sabau Fig. 1, 110C depicts a second following vehicle;  Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Gecchelin (US20180022405A1)(hereinafter “Gecchelin”).
With respect to claim 2,
Sabau discloses:
A third following vehicle with a coupling unit (Sabau Fig. 1, 110C depicts a third following vehicle; Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)
Sabau fails to explicitly disclose:
wherein the vehicle train comprises a self-driving second lead vehicle2; 
and the vehicle train comprises a third coupling unit that is configured to couple the second following vehicle and the second lead vehicle to each other.  
However, Gecchelin, from the same field of endeavor, discloses:
wherein the vehicle train comprises a self-driving second lead vehicle (Gecchelin ¶¶53-54 “FIG. 1 illustrates a side view of multiple independent driving vehicles 102-A, B, C, D (“IV”, “IVs”, or “Independent Vehicles”) that can be coupled together to form a single rigidly-coupled vehicle assembly 101-A (“RCVA”). Each of the independent vehicles 102-A, B, C, D can be… self driving autonomous vehicle control (“SDAV”)… If all IVs coupled in the RCVA are SDAVs, then any one IV can be the lead vehicle and the lead driving control for the balance of the IVs in the RCVA.”; Gecchelin ¶¶128-129 “The RCVA 101-E includes three coupled IVs 102-X, Y, and Z, in the present embodiment. Front IV 102-Z is the lead IV, so its… self-driving apparatus 3022, is the source that manages the balance of the vehicle systems in IVs 102-X and Y, i.e., coupled on the back of IV 102-Z… In a scenario when RCVA 101-B backs up, then IV 102-X becomes the lead vehicle and the roles and slaving is reversed, with IV 102-X providing the steering control information to override and control the other IVs 102-Y and Z.”)
and the vehicle train comprises a third coupling unit that is configured to couple the second following vehicle and the second lead vehicle to each other.  (Gecchelin ¶128 “The RCVA 101-E includes three coupled IVs 102-X, Y, and Z”; Gecchelin ¶7 “Vehicle also includes a coupling disposed in a first end or second end of the chassis; a mated coupling disposed in an end of the chassis opposite of that for the coupling; and wherein at least one of the wheels includes a steering mechanism coupled to the chassis; and the coupling is selectively engageable with a mated coupling of another independent vehicle.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the second lead self-driving vehicle coupled to a second following vehicle, as taught by Gecchelin, in the system of Sabau, in order to improve transportation efficiency by condensing the route traveled. In this instance, a large turn is not required as the second lead vehicle can simply drive in a reverse direction (Gecchelin ¶6 “a single rigid assembly for condensed, efficient transportation”).

With respect to claim 4,
Sabau discloses:
A third, final following vehicle with a third coupling unit (Sabau Fig. 1, 110C depicts a third following vehicle; Sabau ¶9 “a method for operating a vehicle within a string of platooning vehicles includes receiving, via a wireless communications link ( e.g., an optical link or a personal area network), a control signal of a predecessor vehicle. The platoon may be heterogeneous (i.e., have at least two different vehicle types) or homogenous (i.e., all similar vehicle types). The predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles”: Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent ( or follower) vehicles 110B-110D drafting one behind the other. A controller can be used to maintain the desired interspacing distances 120A-120C.”; Sabau ¶36 “a mechanism for platooning control via accurate synchronization… effectively controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).”)
Sabau fails to explicitly disclose:
wherein the vehicle train comprises a self-driving second lead vehicle
and the vehicle train comprises a third coupling unit that is configured to couple a final following vehicle of the at least one additional following vehicle and the second lead vehicle to each other
However, Gecchelin, from the same field of endeavor, discloses: 
wherein the vehicle train comprises a self-driving second lead vehicle (Gecchelin ¶¶53-54 “FIG. 1 illustrates a side view of multiple independent driving vehicles 102-A, B, C, D (“IV”, “IVs”, or “Independent Vehicles”) that can be coupled together to form a single rigidly-coupled vehicle assembly 101-A (“RCVA”). Each of the independent vehicles 102-A, B, C, D can be… self driving autonomous vehicle control (“SDAV”)… If all IVs coupled in the RCVA are SDAVs, then any one IV can be the lead vehicle and the lead driving control for the balance of the IVs in the RCVA.”; Gecchelin ¶¶128-129 “The RCVA 101-E includes three coupled IVs 102-X, Y, and Z, in the present embodiment. Front IV 102-Z is the lead IV, so its… self-driving apparatus 3022, is the source that manages the balance of the vehicle systems in IVs 102-X and Y, i.e., coupled on the back of IV 102-Z… In a scenario when RCVA 101-B backs up, then IV 102-X becomes the lead vehicle and the roles and slaving is reversed, with IV 102-X providing the steering control information to override and control the other IVs 102-Y and Z.”)
and the vehicle train comprises a third coupling unit that is configured to couple a final following vehicle of the at least one additional following vehicle and the second lead vehicle to each other (Gecchelin Fig. 30 shows second lead vehicle 102-Z, and can extend beyond vehicle 102-X; Gecchelin ¶128 “The RCVA 101-E includes three coupled IVs 102-X, Y, and Z”; Gecchelin ¶7 “Vehicle also includes a coupling disposed in a first end or second end of the chassis; a mated coupling disposed in an end of the chassis opposite of that for the coupling; and wherein at least one of the wheels includes a steering mechanism coupled to the chassis; and the coupling is selectively engageable with a mated coupling of another independent vehicle.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the second lead self-driving vehicle coupled to an additional following vehicle, as taught by Gecchelin, in the system of Sabau, in order to improve transportation efficiency by condensing the route traveled. In this instance, a large turn is not required as the second lead vehicle can simply drive in a reverse direction (Gecchelin ¶6 “a single rigid assembly for condensed, efficient transportation”).

	With respect to claim 5,
	Sabau in view of Gecchelin discloses:
wherein the first lead vehicle comprises a brake actuator and a brake controller that is configured to actuate the brake actuator; (Sabau ¶55 “each vehicle may include an electrohydraulic braking and throttle actuation system with calibrated control signal.”)
and the first lead vehicle comprises a communication interface that is configured to wirelessly transmit an information signal to the second lead vehicle depending on the actuation of the brake actuator.  (Sabau claim 1 “receiving, via a wireless communications link, a control signal of a predecessor vehicle, wherein the predecessor vehicle immediately precedes the vehicle in the string of platooning vehicles, and wherein the control signal is indicative of a level of at least one of a brake and a throttle applied in the predecessor vehicle;”; Sabau ¶12 “The throttling and braking system may be capable of accelerating or decelerating the vehicle. The communications system may include a receiver to receive communications from a predecessor vehicle and a transmitter to transmit signals to a follower vehicle.”; Sabau ¶37 “The wireless signal may include the predecessor's control signal if the current vehicle knows, or is able to identify, the dynamical model of the predecessor vehicle”)

With respect to claim 11,
Sabau discloses:
A first coupling unit (Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A - 120C . These distances may be fixed”; Sabau ¶37 “in order to regulate the spacing between itself and its predecessor in the string , every vehicle ( with the exception of the leader vehicle ) uses two pieces of information from its predecessor . Firstly , the relative distance from itself to its predecessor , which can be measured using an on - board laser ranging sensor and secondly , a low data rate , digital radio signal sent from its predecessor. The wireless signal may include the predecessor's control signal if the current vehicle knows , or is able to identify , the dynamical model of the predecessor vehicle . Various embodiments are capable of dealing with non - homogeneous strings of vehicles and with the case of having non identical controllers for each vehicle in the string.”; Sabau abstract, “every vehicle ( with the exception of the leader vehicle ) uses the relative distance from itself to its predecessor (e.g. , as measured using a laser ranging sensor ) and a control signal of the predecessor (e.g. , received via a wireless link )”)
Sabau fails to explicitly disclose:
 wherein the first coupling unit comprises a mechanical connecting element that is configured to connect the first lead vehicle to the first following vehicle.  (Gecchelin ¶7 “Vehicle also includes a coupling disposed in a first end or second end of the chassis; a mated coupling disposed in an end of the chassis opposite of that for the coupling; and wherein at least one of the wheels includes a steering mechanism coupled to the chassis; and the coupling is selectively engageable with a mated coupling of another independent vehicle. The coupling is selectively retractable into the chassis from a first position to a second position. The coupling is rigidly coupleable to another independent vehicle with zero degrees of freedom of motion between the independent vehicle and the another independent vehicle when fully engaged and locked. Coupling includes a plurality of links coupled to each other to mate with a mated coupling; and wherein: the plurality of links selectively provides a variable degree of freedom ranging from zero degrees of freedom to at least three degrees of freedom”)
However, Gecchelin, from the same field of endeavor, discloses:
wherein the first coupling unit comprises a mechanical connecting element that is configured to connect the first lead vehicle to the first following vehicle.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the mechanical coupling unit of Gecchelin, in the system of Sabau, in order to absorb loads to avoid the vehicle train system being displaced in different directions (Gecchelin ¶63 “Rigid coupling means coupling to absorb loads such that there is no appreciable articulation or movement in the X, Y, and Z axes.”).

Claims 6-8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Hyde (US20090261959A1)(hereinafter “Hyde”).
With respect to claim 6,
Sabau discloses:
A first lead vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
Sabau fails to explicitly disclose:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; 
and wherein the safety system comprises an impact protection element3
as well as a trigger element4 
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  
However, Hyde, from the same field of endeavor, discloses:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; (Hyde ¶128 “In response to determining a pre-collision event”)
and wherein the safety system comprises an impact protection element (Hyde ¶128 “cushioning element 210”)
as well as a trigger element (Hyde ¶71 “Actuatable cushioning elements… may include expandable gas bags which may expand based on the application of pressurized gas to the bags similar to the airbags used In automobiles and other vehicles”; Hyde ¶92 “one or more actuatable cushioning elements may include… gas-actuated or gas-powered cushioning elements, or other types of elements. For example, one or more of the actuatable cushioning elements, when actuated, may have at least one of a size, shape, position, orientation, stress-strain tensor components (or other component) of the cushioning elements changed or modified as a result of one or more actuating actions applied to the cushioning element. For example, an actuating action or sequence of actuating actions which may be applied to an actuatable cushioning element, may, e.g., first change its position (or center of mass), then its orientation, then its size, and/or its rigidity or other characteristic”)
that is configured to activate the impact protection element when the presence of the accident situation has been detected. (Hyde ¶128 “in response to determining a pre-collision event, controller 154 or 214 of vehicle 410 may actuate a cushioning element 210 (and associated tension-bearing members 230) at or near the predicted collision location 610 prior to the collision between vehicles 410 and 420”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the safety system comprising an impact protection unit and trigger unit of Hyde, in the system of Sabau, in order to “dissipate at least some of the energy associated with a collision” (Hyde ¶103), thus improving safety of the vehicle and passenger.

With respect to claim 7,
Sabau in view of Hyde discloses:
wherein the impact protection element is at least partially arranged between the first lead vehicle and the first following vehicle when the impact protection element has been activated.  (Hyde Fig. 6B depicts a lead vehicle 410 during a collision with a first following vehicle 420, with an impact protection element 210 between the two vehicles.)

	With respect to claim 8,
	Sabau in view of Hyde discloses:
wherein the impact protection element comprises an inflatable cushion; (Hyde ¶90 “actuatable cushioning element 210”)
and the trigger unit is configured to introduce gas into the inflatable cushion to activate the impact protection element.  (Hyde ¶90 “stored energy reservoir 220 may receive signals from element controller 214, causing stored energy reservoir 220 to release pressurized liquid or gas to actuatable cushioning element 210”)

With respect to claim 17,
Sabau discloses:
A first lead vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
Sabau fails to explicitly disclose:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; 
and wherein the safety system comprises an impact protection element
as well as a trigger element
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  
However, Hyde, from the same field of endeavor, discloses:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; (Hyde ¶128 “In response to determining a pre-collision event”)
and wherein the safety system comprises an impact protection element (Hyde ¶128 “cushioning element 210”)
as well as a trigger element (Hyde ¶71 “Actuatable cushioning elements… may include expandable gas bags which may expand based on the application of pressurized gas to the bags similar to the airbags used In automobiles and other vehicles”; Hyde ¶92 “one or more actuatable cushioning elements may include… gas-actuated or gas-powered cushioning elements, or other types of elements. For example, one or more of the actuatable cushioning elements, when actuated, may have at least one of a size, shape, position, orientation, stress-strain tensor components (or other component) of the cushioning elements changed or modified as a result of one or more actuating actions applied to the cushioning element. For example, an actuating action or sequence of actuating actions which may be applied to an actuatable cushioning element, may, e.g., first change its position (or center of mass), then its orientation, then its size, and/or its rigidity or other characteristic”)
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  (Hyde ¶128 “in response to determining a pre-collision event, controller 154 or 214 of vehicle 410 may actuate a cushioning element 210 (and associated tension-bearing members 230) at or near the predicted collision location 610 prior to the collision between vehicles 410 and 420”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the safety system comprising an impact protection unit and trigger unit of Hyde, in the system of Sabau, in order to “dissipate at least some of the energy associated with a collision” (Hyde ¶103), thus improving safety of the vehicle and passenger.

With respect to claim 20,
	Sabau in view of Hyde discloses:
wherein the impact protection element comprises an inflatable cushion; (Hyde ¶90 “actuatable cushioning element 210”)
and the trigger unit is configured to introduce gas into the inflatable cushion to activate the impact protection element.  (Hyde ¶90 “stored energy reservoir 220 may receive signals from element controller 214, causing stored energy reservoir 220 to release pressurized liquid or gas to actuatable cushioning element 210”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Hutcheson (US20180208195A1)(hereinafter “Hutcheson”).
With respect to claim 10,
Sabau discloses:
A first controller configured to regulate a distance between the first lead vehicle and the first following vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”; Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A - 120C . These distances may be fixed”;)
Sabau fails to explicitly disclose:
wherein the first controller is configured to regulate a distance between the first lead vehicle and the first following vehicle so that the distance is greater than or equal to a given minimum distance.
However, Hutcheson, from the same field of endeavor, discloses:
wherein the first controller is configured to regulate a distance between the first lead vehicle and the first following vehicle so that the distance is greater than or equal to a given minimum distance.  (Hutcheson ¶¶73-74 “Each mode of operation may control one or more driving characteristics, such as: inter-vehicle distance maintained with vehicles ahead, behind, or adjacent to the vehicle… the minimum inter-vehicle distance that needs to be maintained between two vehicles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the controller to regulate a distance between the first lead vehicle and the first following vehicle so that the distance is greater than or equal to a given minimum distance, as taught by Hutcheson, in the system of Sabau, in order to provide a user with a more smooth and pleasant driving experience (Hutcheson ¶75 “the mode of driving operation may also take into account a preferred driving experience, depending on user activities in the vehicle. For example, a user may prefer a more or less constant speed and minimization of starts and stops so they may engage with a multimedia session or a virtual reality session. In such a scenario, the inter-vehicle distance may be weighted to allow more distance with other vehicles to support a smoother driving experience”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Gecchelin, further in view of (EP3239009A1)(hereinafter “Olav”).
	With respect to claim 12,
	Sabau in view of Gecchelin discloses:
A first coupling unit (Sabau ¶48 “A controller can be used to maintain the desired interspacing distances 120A - 120C . These distances may be fixed”; Sabau ¶37 “in order to regulate the spacing between itself and its predecessor in the string , every vehicle ( with the exception of the leader vehicle ) uses two pieces of information from its predecessor . Firstly , the relative distance from itself to its predecessor , which can be measured using an on - board laser ranging sensor and secondly , a low data rate , digital radio signal sent from its predecessor. The wireless signal may include the predecessor's control signal if the current vehicle knows , or is able to identify , the dynamical model of the predecessor vehicle . Various embodiments are capable of dealing with non - homogeneous strings of vehicles and with the case of having non identical controllers for each vehicle in the string.”; Sabau abstract, “every vehicle ( with the exception of the leader vehicle ) uses the relative distance from itself to its prede cessor ( e.g. , as measured using a laser ranging sensor ) and a control signal of the predecessor ( e.g. , received via a wireless link )”)
A mechanical connecting element (Gecchelin ¶7 “Vehicle also includes a coupling disposed in a first end or second end of the chassis; a mated coupling disposed in an end of the chassis opposite of that for the coupling; and wherein at least one of the wheels includes a steering mechanism coupled to the chassis; and the coupling is selectively engageable with a mated coupling of another independent vehicle. The coupling is selectively retractable into the chassis from a first position to a second position. The coupling is rigidly coupleable to another independent vehicle with zero degrees of freedom of motion between the independent vehicle and the another independent vehicle when fully engaged and locked. Coupling includes a plurality of links coupled to each other to mate with a mated coupling; and wherein: the plurality of links selectively provides a variable degree of freedom ranging from zero degrees of freedom to at least three degrees of freedom”)
	Sabau in view of Gecchelin fails to explicitly disclose:
wherein the first coupling unit comprises a force sensor that is configured and arranged to determine a force sensor signal depending on a force transmitted by the mechanical connecting element between the first lead vehicle and the first following vehicle; 
and wherein the first controller is configured to control the first drive system depending on the at least one force sensor signal.  
However, from the same field of endeavor, discloses:
wherein the first coupling unit comprises a force sensor that is configured and arranged to determine a force sensor signal depending on a force transmitted by the mechanical connecting element between the first lead vehicle and the first following vehicle; (Olav ¶¶18-19 “The coupling force determination unit may comprise a force sensor for measuring the towing force, said force sensor being mechanically coupled to the first mechanical coupling... a force sensor that comprises a force sensing spring that is arranged in between the first mechanical coupling and a frame of the towed vehicle, a position determination unit for determining the amount of extension or compression of the force sensing spring, and a force calculation unit for calculating the towing force based on a spring constant of the force sensing spring and the determined amount of extension or compression. Here, it should be noted that the force calculation unit may be arranged in the controller. The force sensor may further comprise a force sensing spring damper for damping the relative movement between the first mechanical coupling and the frame of the towed vehicle. This damper may be integrated in or placed parallel to the force sensing spring.”)
and wherein the first controller is configured to control the first drive system5 depending on the at least one force sensor signal.  (Olav ¶20 “the coupling force determination unit may comprise a first towing force switch configured to determine whether the towing force exceeds the first predefined threshold and/or a second towing force switch configured to determine whether the towing force exceeds the second predefined threshold.”; Olav ¶15 “the controller may be configured to control the actuator to cause a braking force to be applied in dependence of the handbrake signal.”; Olav ¶17 “The controller may be configured to control the actuator only when the towing force corresponds to a pushing force exerted by the towing vehicle onto the towed vehicle that is above a first predefined threshold or when the towing force corresponds to a pulling force exerted by the towed vehicle onto the towing vehicle that is above a second predefined threshold.”; Olav ¶1 “a braking system for a towed vehicle”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement using a force sensor to determine a force sensor signal dependent upon a force transmitted by the mechanical connecting element between the first lead vehicle and the first following vehicle to control the first drive system dependent upon the force sensor signal, as taught by Olav, in the autonomous vehicle system of Sabau in view of Gecchelin, in order to “minimize the towing force” (Olav ¶14). This not only reduces the degradation of driving stability of the lead vehicle, but also reduces the probability of dangerous jackknifing (Olav ¶10 “The existence of a net towing force (Ftow) exerted onto towing vehicle 1 may degrade the driving stability of towing vehicle 1, regardless the direction of this force. In case an excessive towing force is generated, dangerous situations may occur such as jackknifing”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Wengreen (US10303181B1)(hereinafter “Wengreen”).
	With respect to claim 13,
	Sabau discloses:
	A first lead vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
	Sabau fails to explicitly disclose:
	However, Wengreen, from the same field of endeavor, discloses:
wherein the first lead vehicle is configured as a single-axis self- balancing vehicle6.  (Wengreen column 1, lines 39-41 “a vehicle management system comprises a self-driving vehicle fleet having at least one of a first self-driving vehicle and a second self-driving vehicle”; Wengreen column 14, lines 28-31 “Self-driving vehicles can include cars, vans, trucks, buses, scooters, motorcycles, helicopters, quadcopters, flying machines, air taxis, planes, and any motorized vehicle configured to transport a person.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a single-axis self-balancing first lead vehicle, as taught by Wengreen, in the system of Sabau, in order to provide more efficient transportation to a rider. For example, a motorcycle could more efficiently transport a rider by being both smaller to help avoid traffic congestion, as well as making it easier for a rider to exit the vehicle (Wengreen column 14, lines 47-48 “The vehicles can coordinate to provide efficient transportation to the rider (and/or to many riders).”).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Fischer (US20090079839A1)(hereinafter “Fischer”).
With respect to claim 15,
Sabau discloses:
wherein the first lead vehicle is autonomously guided from a starting position (Sabau ¶36 “controlling an array of n autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic”)
Sabau fails to explicitly disclose:
wherein the first lead vehicle is autonomously guided from a starting position to a given target position.  
However, Fischer, from the same field of endeavor, discloses:
wherein the first lead vehicle is autonomously guided from a starting position to a given target position. (Fischer ¶164 “lead vehicle 102”; Fischer ¶142 “vehicle 102 begins operating autonomously”: Fischer ¶124 “This information may be utilized by navigation module 204 to drive vehicle 102 to its destination”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the destination of Fischer, with the starting position of Sabau, in order to plan out a mission preemptively to lower the amount of data needed to process (Fischer ¶124 “each mission may be planned out by setting a plurality of GPS waypoints and a preferred path of travel that vehicle 102 should take until it reaches its final destination.”; Fischer ¶143 “path planning module 200 may be configured to use a tree algorithm that branches from the base at the current waypoint. The tree build function may be constrained by the pre-defined path boundary and/or speed so that the resulting tree is not too large to process.”). This combination is also further useful to determine the amount of speed required to reach a destination in a certain period of time (Fischer ¶145 “path planning module 200 may be configured to use a tree algorithm that branches from the base at the current waypoint. The tree build function may be constrained by the pre-defined path boundary and/or speed so that the resulting tree is not too large to process.”; Fischer ¶45 “mission phase timelines”).

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Gecchelin, further in view of Hyde.
With respect to claim 16,
Sabau in view of Gecchelin discloses:
A first lead vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; (Hyde ¶128 “In response to determining a pre-collision event”)
and wherein the safety system comprises an impact protection element (Hyde ¶128 “cushioning element 210”)
as well as a trigger element (Hyde ¶71 “Actuatable cushioning elements… may include expandable gas bags which may expand based on the application of pressurized gas to the bags similar to the airbags used In automobiles and other vehicles”; Hyde ¶92 “one or more actuatable cushioning elements may include… gas-actuated or gas-powered cushioning elements, or other types of elements. For example, one or more of the actuatable cushioning elements, when actuated, may have at least one of a size, shape, position, orientation, stress-strain tensor components (or other component) of the cushioning elements changed or modified as a result of one or more actuating actions applied to the cushioning element. For example, an actuating action or sequence of actuating actions which may be applied to an actuatable cushioning element, may, e.g., first change its position (or center of mass), then its orientation, then its size, and/or its rigidity or other characteristic”)
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  (Hyde ¶128 “in response to determining a pre-collision event, controller 154 or 214 of vehicle 410 may actuate a cushioning element 210 (and associated tension-bearing members 230) at or near the predicted collision location 610 prior to the collision between vehicles 410 and 420”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the safety system comprising an impact protection unit and trigger unit of Hyde, in the system of Sabau in view of Gecchelin, in order to “dissipate at least some of the energy associated with a collision” (Hyde ¶103), thus improving safety of the vehicle and passenger.

With respect to claim 18,
Sabau in view of Gecchelin discloses:
A first lead vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
Sabau in view of Gecchelin fails to explicitly disclose:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; 
and wherein the safety system comprises an impact protection element
as well as a trigger element
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  
However, Hyde, from the same field of endeavor, discloses:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; (Hyde ¶128 “In response to determining a pre-collision event”)
and wherein the safety system comprises an impact protection element (Hyde ¶128 “cushioning element 210”)
as well as a trigger element (Hyde ¶71 “Actuatable cushioning elements… may include expandable gas bags which may expand based on the application of pressurized gas to the bags similar to the airbags used In automobiles and other vehicles”; Hyde ¶92 “one or more actuatable cushioning elements may include… gas-actuated or gas-powered cushioning elements, or other types of elements. For example, one or more of the actuatable cushioning elements, when actuated, may have at least one of a size, shape, position, orientation, stress-strain tensor components (or other component) of the cushioning elements changed or modified as a result of one or more actuating actions applied to the cushioning element. For example, an actuating action or sequence of actuating actions which may be applied to an actuatable cushioning element, may, e.g., first change its position (or center of mass), then its orientation, then its size, and/or its rigidity or other characteristic”)
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  (Hyde ¶128 “in response to determining a pre-collision event, controller 154 or 214 of vehicle 410 may actuate a cushioning element 210 (and associated tension-bearing members 230) at or near the predicted collision location 610 prior to the collision between vehicles 410 and 420”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the safety system comprising an impact protection unit and trigger unit of Hyde, in the system of Sabau in view of Gecchelin, in order to “dissipate at least some of the energy associated with a collision” (Hyde ¶103), thus improving safety of the vehicle and passenger.

With respect to claim 19,
Sabau in view of Gecchelin discloses:
A first lead vehicle (Sabau ¶48 “Vehicle 110A is the lead vehicle which is in front of all of the subsequent (or follower) vehicles 110B - 110D drafting one behind the other”)
Sabau in view of Gecchelin fails to explicitly disclose:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; 
and wherein the safety system comprises an impact protection element
as well as a trigger element
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  
However, Hyde, from the same field of endeavor, discloses:
wherein the first lead vehicle comprises a safety system that is configured to detect the presence of an accident situation; (Hyde ¶128 “In response to determining a pre-collision event”)
and wherein the safety system comprises an impact protection element (Hyde ¶128 “cushioning element 210”)
as well as a trigger element (Hyde ¶71 “Actuatable cushioning elements… may include expandable gas bags which may expand based on the application of pressurized gas to the bags similar to the airbags used In automobiles and other vehicles”; Hyde ¶92 “one or more actuatable cushioning elements may include… gas-actuated or gas-powered cushioning elements, or other types of elements. For example, one or more of the actuatable cushioning elements, when actuated, may have at least one of a size, shape, position, orientation, stress-strain tensor components (or other component) of the cushioning elements changed or modified as a result of one or more actuating actions applied to the cushioning element. For example, an actuating action or sequence of actuating actions which may be applied to an actuatable cushioning element, may, e.g., first change its position (or center of mass), then its orientation, then its size, and/or its rigidity or other characteristic”)
that is configured to activate the impact protection element when the presence of the accident situation has been detected.  (Hyde ¶128 “in response to determining a pre-collision event, controller 154 or 214 of vehicle 410 may actuate a cushioning element 210 (and associated tension-bearing members 230) at or near the predicted collision location 610 prior to the collision between vehicles 410 and 420”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the safety system comprising an impact protection unit and trigger unit of Hyde, in the system of Sabau in view of Gecchelin, in order to “dissipate at least some of the energy associated with a collision” (Hyde ¶103), thus improving safety of the vehicle and passenger.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                               
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification describes a vehicle train as vehicles following each other on a common path (Spec. page 4 “a "vehicle train" may be understood to be a combination of at least three vehicles that are guided along a common path or trajectory.”)
        2 The specification describes a second lead vehicle as a last vehicle in an arrangement of following vehicles that is capable of a reversal of direction of travel for the vehicle train (Specification page 8 “In other words, the first lead vehicle is a first vehicle of the vehicle train, and the second lead vehicle is a last vehicle of the vehicle train, or vice versa. For example, the lead vehicles and possibly the following vehicles may be configured so that a reversal of direction is also possible so that the first and the second lead vehicle, depending on the direction of movement of the vehicle train, may both serve as the first vehicle of the vehicle train as well as the last vehicle of the vehicle train without changing the arrangement of the following vehicles and the lead vehicles within the vehicle train.”), i.e. in the drawings fig. 2, 2b.
        3 The specification describes an example of an impact protection element as an inflatable cushion (Specification page 11).
        4 Examiner is interpreting the “trigger element” to be synonymous with the “trigger unit” that is given as an example in the specification as being “configured to introduce gas into the inflatable cushion to activate the impact protection element (Specification page 11).
        5 The specification indicates that a “drive system” can be a “brake system”, i.e. specification page 5 “The drive system may in addition also contain a brake system of the particular vehicle”.
        6 The specification does not provide a definition for a single-axis self-balancing vehicle to enable one of ordinary skill in the art to discern what this is. As such, examiner is interpreting this to be a motorcycle or scooter.